ORDER
PER CURIAM.
On December 16,1997, the Court dissolved a stay in this case based upon the issuance of a decision by the U.S. Court of Appeals for the Federal Circuit in Epps v. Gober, 126 F.3d 1464 (Fed.Cir.1997). That decision affirmed this Court’s decision in Epps v. Brown, 9 Vet.App. 341 (1996). On January 13,1998, the appellant moved to reinstate the stay pending a decision by the U.S. Supreme Court on a petition for certiorari filed in the Epps case. As this Court noted in Tobler v. Derwinski, 2 Vet.App. 8, 11 (1991), any legal interpretations, conclusions, or rulings contained in a precedential decision are the law of the jurisdiction from the date of the decision unless or until overturned by a court of competent jurisdiction. Upon consideration of the foregoing, it is
ORDERED that the appellant’s motion to reinstate the stay of proceedings is denied. The appellant’s brief is due within 30 days after the date of this order.